DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno.
Mizuno et al discloses the use of a  sprung striker assembly for use with an idiophone, the sprung striker assembly comprising a striker head (17) and a first spring mechanism (35), the first spring mechanisrn (35) having a proximal spring end and a distal spring end, the proximal spring end including a striker attachment mechanism (16), and the striker head being coupled with the first spring mechanism proximate the distal spring end (see figure 8); wherein the striker head is positioned operationally above the idiophone (when striking the drum).
	Mizuno does not disclose the specific spring as recited by the applicant.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Mizuno to include a spring mechanism that comprises a first elastically resilient wire since the use of springs with elastically resilient wire is conventional and well known in the art.

 
4.	Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	 Claims 19 and 20 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837